UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4480


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HUMBERTO LONGORIA MORENO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:10-cr-00014-MR-6)


Submitted:   July 10, 2013                 Decided:   July 25, 2013


Before DUNCAN, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, DENZIL H. FORRESTER, Charlotte, North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A federal jury convicted Humberto Longoria Moreno of

conspiracy to possess with intent to distribute marijuana, in

violation of 21 U.S.C. § 846 (2006), and money laundering, in

violation of 18 U.S.C.A. § 1956 (West 2006 & Supp. 2013).                   The

district court sentenced Moreno to a total of 151 months of

imprisonment and he now appeals.          Finding no error, we affirm.

             On appeal, Moreno first argues that the district court

erred   in   denying   his   motion   to    dismiss    the     indictment   for

violation of the Speedy Trial Act.              “We ‘review de novo the

district     court’s   interpretation      of   the   Speedy    Trial   Act.’”

United States v. Rodriguez-Amaya, 521 F.3d 437, 440 (4th Cir.

2008) (quoting United States v. Bush, 404 F.3d 263, 272 (4th

Cir. 2005)).    The Speedy Trial Act provides that:

     [i]n any case in which a plea of not guilty is
     entered, the trial of a defendant charged in an
     information or indictment with the commission of an
     offense shall commence within seventy days from the
     filing date (and making public) of the information or
     indictment, or from the date the defendant has
     appeared before a judicial officer in the court in
     which such charge is pending, whichever date last
     occurs.

18 U.S.C.A. § 3161(c)(1) (West Supp. 2013).            However, periods of

delay are excludable from this calculation if they result from

the court’s granting of a defendant’s motion for a continuance,

provided that the court grants the motion “on the basis that the

ends of justice served by taking such action outweigh the best

                                      2
interest of the public and the defendant in a speedy trial.”                       18

U.S.C.A. § 3161(h)(7)(A) (West Supp. 2013).

            Here, Moreno was indicted in North Carolina, but was

arrested in Texas in September 2010 and initially appeared in a

district court in that state.                 His initial appearance in the

district court in North Carolina occurred on March 14, 2011, and

his trial, prior to his motion for a continuance, was set for

the May 2011 court term.              We conclude that the district court

did   not   err    in     concluding     that   Moreno’s    initial      appearance

“before a judicial officer in the court in which such charge

[was] pending” was on March 14, 2011, when he appeared before

the court in North Carolina.               See United States v. Wilkerson,

170 F.3d 1040, 1041-42 (11th Cir. 1999) (date for Speedy Trial

Act commences upon initial appearance in court where charges are

pending, and not in court from which the case is transferred).

As the delay between the initial trial date and the ultimate

date of trial is excludable under the Act because it was due to

the   district      court’s        granting     of   Moreno’s      motion   for     a

continuance in the interests of justice, Moreno’s rights under

the Speedy Trial Act were not violated.

            Moreno next argues that the Government violated its

obligations       under    Brady    v.   Maryland,    373 U.S. 83   (1963)    by

failing to tender to the defense all the memoranda of interviews

conducted by federal agents with Moreno’s coconspirators.                         “In

                                          3
Brady, the Supreme Court announced that the Due Process Clause

requires the government to disclose ‘evidence favorable to an

accused upon request . . . where the evidence is material either

to guilt or to punishment.’”             United States v. Caro, 597 F.3d
608, 619 (4th Cir. 2010) (citing Brady, 373 U.S. at 87).

            In order to establish a Brady violation, Moreno must

demonstrate    that    the    evidence   at   issue   is   favorable    to   him,

either because it is exculpatory or impeaching; the evidence was

suppressed by the Government; and that he was prejudiced by that

suppression.    Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

Favorable evidence is material if the defendant can demonstrate

that there is a reasonable probability that, had the evidence

been disclosed, the outcome of the proceeding would have been

different.     Caro, 597 F.3d at 619.          We have thoroughly reviewed

the record and conclude that Moreno has failed to demonstrate

that the Government failed to comply with its obligations under

Brady.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    conclusions    are    adequately     presented    in   the    materials

before this court and argument would not aid in the decisional

process.



                                                                        AFFIRMED

                                         4